



U.S. Bank
April 1, 2020
Sonoco Products Company
One North Second Street
Hartsville, SC 29550
Attn: Treasurer
Re: March 2020 364-Day Term Loan Facility
Ladies and Gentlemen:
U.S. BANK, NATIONAL ASSOCIATION (the “Lender”) is pleased to make available to
SONOCO PRODUCTS COMPANY, a South Carolina corporation (the “Borrower”), a
364-day term loan facility on the terms and subject to the conditions set forth
below. Terms not defined herein have the meanings assigned to them in Exhibit A
hereto.


1.The Facility.
(a)The Term Loan. Subject to the terms and conditions set forth herein, the
Lender agrees to make a term loan to the Borrower (the “Term Loan”), which is
due and payable on the Maturity Date, in an aggregate principal amount of
$100,000,000, to be advanced in a single draw during the Availability Period.
Amounts repaid on the Term Loan may not be reborrowed. The Term Loan shall be
comprised of one or more individual Base Rate Loans and/or Eurodollar Rate Loans
as set forth herein.
.
(b)Borrowing, Conversions, Continuations. The Borrower may request that the Term
Loan be (i) made as or converted to Base Rate Loans by irrevocable notice in the
form separately provided by the Lender to the Borrower and to be received by the
Lender at the address specified in such notice not later than 1:00 p.m. on the
Business Day of the borrowing or conversion, or (ii) made or continued as, or
converted to, Eurodollar Rate Loans by irrevocable notice in the form separately
provided by the Lender to the Borrower and to be received by the Lender at the
address specified in such notice not later than 1:00 p.m. three Business Days
prior to the Business Day of the borrowing, continuation or conversion. If the
Borrower fails to give a notice of conversion or continuation prior to the end
of any Interest Period in respect of any Eurodollar Rate Loan, the Borrower
shall be deemed to have requested that such Term Loan be converted to a Base
Rate Loan on the last day of the applicable Interest Period. If the Borrower
requests that a Term Loan be continued as or converted to a Eurodollar Rate
Loan, but fails to specify an Interest Period with respect thereto, the Borrower
shall be deemed to have selected an Interest Period of one month. Notices
pursuant to this Paragraph 1(b) may be given by telephone if promptly confirmed
in writing.


Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $5,000,000 or a whole multiple of $100,000 in
excess thereof. There shall not be more than five different Interest Periods in
effect at any time.




1

--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 2


(c)Interest. Interest on the outstanding principal amount of the Term Loan shall
accrue from the Delayed Draw Funding Date until payment in full. At the option
of the Borrower, the Term Loan shall bear interest at a rate per annum equal to
(i) the Eurodollar Rate plus the Applicable Rate; or (ii) the Base Rate plus the
Applicable Rate. Interest on Base Rate Loans when the Base Rate is determined by
the Lender’s “prime rate” shall be calculated on the basis of a year of 365 or
366 days and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.


The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Term Loan to a Base Rate Loan; (ii) for Base Rate Loans, on
the last Business Day of each calendar quarter; and (iii) for the Term Loan, on
the Maturity Date. If the time for any payment is extended by operation of law
or otherwise, interest shall continue to accrue for such extended period.


After the date any principal amount of the Term Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), the Borrower shall pay, but
only to the extent permitted by law, interest (after as well as before judgment)
on such amounts at a rate per annum equal to the Base Rate plus the Applicable
Rate plus 2%. Furthermore, while any Event of Default exists, the Borrower shall
pay interest on the principal amount of the Term Loan at a rate per annum equal
to the Base Rate plus the Applicable Rate plus 2%. Accrued and unpaid interest
on past due amounts shall be payable on demand.


In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.


(d)Evidence of Loans. The Term Loan and all payments thereon shall be evidenced
by the Lender’s loan accounts and records; provided, however, that upon the
request of the Lender, the Term Loan may be evidenced by a promissory note in
the form of Exhibit B hereto in addition to such loan accounts and records. Such
loan accounts, records and promissory note shall be conclusive absent manifest
error of the amount of the Term Loan and payments thereon. Any failure to record
the Term Loan or payment thereon or any error in doing so shall not limit or
otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Term Loan.


(e)Repayment. The Borrower promises to pay the principal amount of the Term Loan
then outstanding on the Maturity Date.


The Borrower shall make all payments required hereunder not later than 1 p.m. on
the date of payment in same day funds in Dollars and in accordance with the
wiring instructions separately provided by the Lender to the Borrower (or such
other wiring instructions as the Lender may from time to time designate in
writing).


All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 3


subdivision or taxing authority thereof. The Borrower shall reimburse the Lender
for any taxes imposed on or withheld from such payments (other than taxes
imposed on the Lender’s income, and franchise taxes imposed on the Lender, by
the jurisdiction under the laws of which the Lender is organized or any
political subdivision thereof).
To the extent that any payment by or on behalf of the Borrower is made to the
Lender and such payment is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid to the Borrower or any other
party claiming through the Borrower, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made.


(f)Prepayments. The Borrower may, upon three Business Days’ notice, in the case
of Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate
Loans, prepay the Term Loan in whole or in part on any Business Day not later
than 1 p.m. on such date of payment in same day funds in Dollars in accordance
with the wiring instructions separately provided by the Lender to the Borrower;
provided that the Borrower pays all Breakage Costs (if any) associated with such
prepayment on the date of such prepayment. Prepayments of Eurodollar Rate Loans
must be accompanied by a payment of interest on the amount so prepaid.
Prepayments of Eurodollar Rate Loans must in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Prepayments of Base Rate Loans
must be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Subject to the foregoing terms, amounts prepaid under this
Paragraph 1(f) shall be applied as the Borrower may elect; provided, that, if
the Borrower shall fail to specify its elected application with respect to any
voluntary prepayment, such voluntary prepayment shall be applied first to Base
Rate Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities.


(g)Application of the Facility. The proceeds of the Term Loan established hereby
shall be used by the Borrower and its Subsidiaries solely for the repayment of
commercial paper outstandings and other general corporate purposes.


2.Conditions Precedent to Loans.
(a)Conditions Precedent to Initial Loan. As a condition precedent to the
availability of the Term Loan hereunder, the Lender must receive the following
from the Borrower in form satisfactory to the Lender:
(i)the enclosed duplicate of this Agreement duly executed and delivered on
behalf of the Borrower;
(ii)a certified borrowing resolution or other evidence of the Borrower’s
authority to borrow;
(iii)a certified copy of notice the Borrower's notice requesting a 364-day
extension of the maturity date under the Borrower's 364-Day Term Loan Facility
with Wells Fargo Bank, National Association pursuant to the agreement dated May
17, 2019; and





--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 4


(iv)a certificate of incumbency;
(v)if requested by the Lender, a promissory note as contemplated in Paragraph
1(d) above;
(vi)any fees (including loan capital markets work fee of $35,000, which fee
shall be fully earned on the Closing Date and shall be nonrefundable) required
to be paid on or before the Closing Date;
(vii)unless waived by the Lender, payment of all fees, charges and disbursements
of counsel to the Lender (directly to such counsel if requested by the Lender)
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of fees, charges and disbursements as shall constitute its reasonable
estimate of fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Lender); and


(viii)such other documents and certificates (including legal opinions) as the
Lender may reasonably request.


(b)Conditions to Borrowing, Continuation and Conversion. As a condition
precedent to the borrowing, continuation and conversion of the Term Loan:
(i)the Borrower must furnish the Lender with, as appropriate, a notice of
borrowing, continuation or conversion;
(ii)with respect to the borrowing of the Term Loan, if the Borrower intends for
the Term Loan, or any portion thereof, to be a Eurodollar Rate Loan upon
borrowing, a notice of borrowing and funding indemnity letter must be delivered
to the Lender not less than three (3) Business Days prior to the date of
borrowing;
(iii)with respect to the borrowing of the Term Loan, each representation and
warranty set forth in Paragraph 3 below shall be true and correct in all
material respects as if made on the date of such borrowing; and


(iv)no Default shall have occurred and be continuing on the date of such
borrowing, continuation or conversion.


Each notice of borrowing and notice of continuation or conversion shall be
deemed to be a representation and warranty by the Borrower that the conditions
referred to in clauses (ii) and (iii) above have been met.


3.Representations and Warranties. The Borrower represents and warrants that it
is not a Covered Entity, and the proceeds of the Term Loan shall be used by the
Borrower and its Subsidiaries solely as permitted by Paragraph 1(g) above. The
Borrower hereby further agrees that the representations and warranties contained
in Article V of the Incorporated Agreement (the “Incorporated Representations”)
as such representation or warranty is in effect on the Closing Date are hereby
incorporated by reference and shall be as binding on the Borrower as if fully
set forth herein. Notwithstanding the above, with respect to the Incorporated
Representations, (i) the representations and warranties contained in Section
5.05 of the Incorporated Agreement shall be deemed to refer to the most recent



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 5


statements furnished pursuant to Section 6.01(a) of the Incorporated Agreement,
(ii) the references to the “Closing Date” in Sections 5.05(b) and (c), 5.12(d),
5.13 and 5.15 of the Incorporated Agreement shall be deemed to refer to the
Closing Date hereof, and (iii) the reference to “Form 10-K for the year ended
December 31, 2016 in Section 5.13 of the Incorporated Agreement shall be deemed
to refer to the Form 10-K for the year ended December 31, 2019.


4.Covenants. . So long as principal of and interest on the Term Loan or any
other amount payable hereunder or under any other Loan Document remains unpaid
or unsatisfied, the Borrower shall comply with all the covenants and agreements
applicable to it contained in Articles VI (Affirmative Covenants) except Section
6.11 (Use of Proceeds) and VII (Negative Covenants) of the Incorporated
Agreement (collectively, the “Incorporated Covenants”), including for purposes
of this Paragraph 4 each Additional Incorporated Agreement Covenant. The
covenants and agreements of the Borrower referred to in the preceding sentence
(including all exhibits, schedules and defined terms referred to therein) are
hereby (or, in the case of each Additional Incorporated Agreement Covenant,
shall, upon its effectiveness, be) incorporated herein by reference as if set
forth in full herein with appropriate substitutions, including the following:


(a)all references to “this Agreement” shall be deemed to be references to this
Agreement;
(b)all references to “the Borrower” shall be deemed to be references to the
Borrower;
(c)all references to “the Administrative Agent”, “the Lenders” and the “Required
Lenders” shall be deemed to be references to the Lender;
(d)all references to “Default” and “Event of Default” shall be deemed to be
references to a Default and an Event of Default, respectively; and
(e)all references to “Loans” shall be deemed to be references to the Term Loan.
All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.
Any financial statements, certificates or other documents received by the Lender
under the Incorporated Agreement shall be deemed delivered hereunder, it being
agreed that the requirement to deliver any such financial statements,
certificates and other documents required to be delivered by the covenants and
agreements so incorporated herein by reference shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.
5.Events of Default. The following are “Events of Default:”
(a)The Borrower fails to pay any principal of the Term Loan as and on the date
when due; or
(b)The Borrower fails to pay any interest on the Term Loan, or any fee due
hereunder, or any portion thereof, within three days after the date when due; or
the Borrower fails to pay any other fee or amount payable to the Lender under
any Loan Document, or any portion thereof, within five days after the date due;
or
(c)The Borrower fails to comply with (i) any covenant or agreement incorporated
herein by reference pursuant to Paragraph 4 above, subject to any applicable
grace period and/or notice requirement set forth in Section 8.01(c) of the



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 6


Incorporated Agreement (it being understood and agreed that any such notice
requirement shall be met by the Lender’s giving the applicable notice to the
Borrower hereunder) or (ii) any other provision of such Paragraph 4; or
(d)Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower herein, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading when made or deemed made; or
(e)Any “Event of Default” specified in Article VIII of the Incorporated
Agreement (the “Incorporated Events of Default”) (including for purposes of this
Paragraph 5(e) each Additional Incorporated Agreement Event of Default), occurs
and is continuing, without giving effect to any waiver or amendment thereof
pursuant to the Incorporated Agreement, it being agreed that each such “Event of
Default” shall survive any termination, cancellation, discharge or replacement
of the Incorporated Agreement.
Upon the occurrence of an Event of Default, the Lender may declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived.


6.Most Favored Lender Provision.
(a)If the Borrower or any of its Subsidiaries shall (i) enter into any new bank
loan facility with an aggregate principal amount in excess of $25,000,000 or
(ii) modify, amend or refinance any bank loan facility with an aggregate
principal amount in excess of $25,000,000 existing on the Closing Date, in
either case with an “all-in yield” that is higher than the “all-in yield” for
the Term Loan by more than 25 basis points, then the Applicable Rate for the
Term Loan shall be automatically increased to the extent necessary so that the
“all-in yield” of the Term Loan is equal to the “all-in yield” for such bank
loan facility minus 25 basis points. For purposes hereof, the term “all-in
yield” shall include all (A) interest rate margins, (B) facility or similar fees
and (C) the effect of any and all interest rate floors.


(b)If the Borrower or any of its Subsidiaries shall (i) enter into any new bank
loan facility with an aggregate principal amount in excess of $25,000,000 or
(ii) modify, amend or refinance any bank loan facility with an aggregate
principal amount in excess of $25,000,000 existing on the Closing Date, in
either case that includes (A) affirmative, negative or financial covenants or
events of default (including any affirmative, negative or financial covenants or
events of default that are not contained in this Agreement), including related
definitions, which are more restrictive on the Borrower and/or its Subsidiaries
than any of the provisions set forth or incorporated herein, or (B) grants of
collateral security, guaranties or other credit support for such indebtedness,
then the Borrower shall promptly notify the Lender thereof and such terms shall,
without further action on the part of the Borrower or the Lender, automatically
be deemed to be



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 7


incorporated into this Agreement as if set forth fully herein, mutatis mutandis.
The Borrower agrees to promptly execute and deliver at its expense an amendment
to this Agreement and such additional documents and filings in form and
substance satisfactory to the Lender evidencing the amendment or modification of
this Agreement to include such terms, collateral security, guaranties or other
credit support; provided that the execution and delivery of any such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for in this provision, but will merely be for the convenience of the parties
hereto.


7.Acknowledgement Regarding any Supported QFCs. Notwithstanding any similar
provision in the Incorporated Agreement (in which case the provisions of this
Section 7 shall control for purposes of this Agreement), to the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, "QFC
Credit Support", and each such QFC, a "Supported QFC"), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)As used in this Section, the following terms have the following meanings:


"BHC Act Affiliate" of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


"Covered Entity" means any of the following: (i) a "covered entity" as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 8


term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”


8.Miscellaneous.


(a)The parties hereto hereby agree that the provisions set forth in Sections
1.02 1.03, 1.04 and 1.05 and Article III (other than Section 3.06) of the
Incorporated Agreement (the “Additional Incorporated Provisions”) are
incorporated by reference (with such adjustments or modifications as necessary
to maintain the substance of the provisions contained therein) and shall be
binding on the parties hereto as if set forth fully herein. The incorporation by
reference to the Incorporated Agreement of the Incorporated Representations, the
Incorporated Covenants, the Incorporated Events of Default and the Additional
Incorporated Provisions shall survive the termination of the Incorporated
Agreement. The Incorporated Representations, the Incorporated Covenants, the
Incorporated Events of Default and the Additional Incorporated Provisions
(including all exhibits, schedules and defined terms referred to therein) are
hereby incorporated herein by reference as if set forth in full herein with
appropriate substitutions, including the following (with such adjustments or
modifications as necessary to maintain the substance of the provisions contained
therein): (a) all references to “this Agreement” shall be deemed to be
references to this Agreement; (b) all references to “the Administrative Agent”
shall be deemed to be references to the Lender, (c) all references to “the
Lenders” shall be deemed to be references to the Lender, (d) all references to
“the Required Lenders” shall be deemed to be references to the Lender; (e) all
references to “Default” and “Event of Default” shall be deemed to be references
to a Default and an Event of Default, respectively, as defined herein; (f) all
references to “the Loans” shall be deemed to be references to the Term Loan; (g)
all references to “Revolving Loans” shall be deemed to be references to the Term
Loan; (h) all references to “Eurodollar Rate Loan” shall be deemed to be
references to Eurodollar Rate Loan as defined herein; and (i) all references as
to “Loan Document” or “Loan Documents” or any similar reference shall be deemed
refer to this Agreement as well as the other Loan Documents.


(b)No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 4 and 7(a) above and any waiver of Paragraph 5(d) or
Paragraph 5(e) above) or of any other Loan Document and no consent by the Lender
to any departure therefrom by the Borrower shall be effective unless such
amendment, waiver or consent shall be in writing and signed by a duly authorized
officer of the Lender, and any such amendment, waiver or consent shall then be
effective only for the period and on the conditions and for the specific
instance specified in such writing. No failure or delay by the Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other rights, power or
privilege.





--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 9


(c)Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to the address provided from time to time
by such party. Any such notice or other communication sent by overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). All notices and
other communications sent by the other means listed in the first sentence of
this paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Notices
and other communications to the Lender hereunder may be delivered or furnished
by electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Lender. The Lender or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Lender otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. Any notice or
other communication permitted to be given, made or confirmed by telephone
hereunder shall be given, made or confirmed by means of a telephone call to the
intended recipient at the number specified in writing by such Person for such
purpose, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.


The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowing, conversions and continuations) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.


(d)This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time, at its own
expense, (i) assign all or any part of its rights and obligations hereunder to
any other Person with the consent of the Borrower, such consent not to be
unreasonably withheld, provided that no such consent shall be required if the
assignment is to an affiliate of the Lender or if a Default exists, and (ii)
grant to any other Person participating interests in all or part of its rights
and obligations hereunder without notice to the Borrower. The Borrower agrees to
execute any documents reasonably requested by the Lender in connection with any
such assignment. All information provided by or on behalf of the Borrower to the



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 10


Lender or its affiliates may be furnished by the Lender to its affiliates and to
any actual or proposed assignee or participant.


(e)The Borrower shall pay the Lender, on demand, all reasonable out-of-pocket
expenses and legal fees (including the allocated costs for in-house legal
services) incurred by the Lender in connection with the enforcement of this
Agreement or any instruments or agreements executed in connection herewith.


(f)The Borrower shall indemnify the Lender, its affiliates, and their respective
partners, directors, officers, employees, agents and advisors (collectively the
“Indemnitees”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, (ii) the Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not as to any Indemnitee, be
available (A) to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby and (B) with respect to a dispute
among two or more Indemnitees which does not arise as a result of the action or
inaction of the Borrower. The agreements in this Paragraph 8(f) shall survive
the repayment, satisfaction or discharge of all the other obligations and
liabilities of the Borrower under the Loan Documents. All amounts due under this
Paragraph 8(f) shall be payable within ten Business Days after demand therefor.


(g)To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect,



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 11


consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loan or the use of the
proceeds thereof. Nothing contained in this Paragraph 8(g) shall be deemed to
restrict the Borrower’s right to pursue any and all legal remedies available to
the Borrower for breach of any representation, covenant, warranty or other
agreement set forth in any Loan Document.
(h)If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(i)This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.


(j)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLTED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY
AFFILIATES, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, TRUSTEES,
ADMINISTRATORS, MANAGERS, ADVISORS AND REPRESENTATIVES OF THE LENDER IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 12


DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS PARAGRAPH
8(j). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
PARAGRAPH 8(j). NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(k)THE BORROWER AND THE LENDER EACH HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(l)The Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), the Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the Act. The Borrower shall, promptly
following a request by the Lender, provide all documentation and other
information that the Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


(m)The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
amendments or other modifications, notices of borrowing, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Lender, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a



--------------------------------------------------------------------------------

Sonoco Products Company
April 1, 2020
Page 13


manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Lender is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Lender pursuant to procedures approved by it.


(n)If an Event of Default shall have occurred and be continuing, the Lender and
each of its affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such affiliate to or for the credit or
the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lender, irrespective of whether or not the Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of the Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of the Lender and its
affiliates under this paragraph are in addition to other rights and remedies
(including other rights of setoff) that the Lender or its affiliates may have.
The Lender agrees to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


(o)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERCEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.


[Signatures Appear on the Following Page]




--------------------------------------------------------------------------------



Please indicate your acceptance of the Term Loan on the foregoing terms and
conditions by returning an executed copy of this Agreement to the undersigned
not later than April 1, 2020.


U.S. BANK, NATIONAL ASSOCIATION






By:  ________________________________
Name: Jon Lindvall
Title: Senior Vice President






Accepted and Agreed to as of April 1, 2020.


SONOCO PRODUCTS COMPANY






By:  ________________________________
Name:
Title:




U.S. Taxpayer Identification Number: 57-0248420


Date:  ________________________________



14

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITIONS

Additional Incorporated Agreement Covenant:A covenant or agreement that is added
to Articles VI (Affirmative Covenants) or VII (Negative Covenants) of the
Incorporated Agreement after the date hereof, including any covenant or
agreement incorporated pursuant to Paragraph 6(b), as such covenant or agreement
is in effect on the date so added, without giving effect to any subsequent
amendment or other modification thereof.Additional Incorporated Agreement Event
of Default:An “Event of Default” that is added to Article VIII of the
Incorporated Agreement after the date hereof, including any "Event of Default"
incorporated pursuant to Paragraph 6(b), as such “Event of Default” is in effect
on the date so added, without giving effect to any subsequent amendment or other
modification thereof.Agreement:This letter agreement, as amended, restated,
extended, supplemented or otherwise modified in writing from time to
time.Applicable Rate:From time to time, the following percentages per annum,
based upon the Debt Rating as set forth in the pricing grid below:




Pricing LevelDebt RatingsEurodollar MarginBase Rate
MarginI≥A/A20.875%  0.000%IIA-/A31.000%  0.000%IIIBBB+/Baa11.125%  0.125%IVBBB/Baa21.250%  0.250%  V≤BBB-/Baa31.375%  0.375%  



“Debt Ratings” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt; provided that if a Debt Rating is issued by each of the
foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case the Pricing Level that is one level higher
than the Pricing Level of the lower Debt Rating shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating on
the Closing Date. Thereafter, each change in the Applicable Rate resulting from
a publicly announced change in the Debt Rating shall be effective, in the case
of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof pursuant to Section
6.03(e) of the Incorporated Agreement and ending on the date immediately
preceding the effective date of the next such change and, in the case



- 1 –



--------------------------------------------------------------------------------




of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change. For purposes of the foregoing, (a) if no Debt
Rating shall be available, such rating agencies shall be deemed to have
established a Debt Rating which is one rating grade higher than the subordinated
debt rating grade of the Borrower, (b) if no Debt Rating or subordinated debt
rating grade shall be available, the Applicable Rate shall be as set forth in
Pricing Level V. Notwithstanding anything herein to the contrary, the Applicable
Rate shall be subject to modification pursuant to Paragraph 6(a).Availability
Period:
The period from the Closing Date to the earliest of (a) April 6, 2020, (b) the
termination of the Incorporated Agreement and (c) the occurrence of an Event of
Default; provided that the Availability Period shall automatically terminate
upon the funding of the Term Loan.
Base Rate:
For any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such
day as publicly announced from time to time by the Lender as its “prime rate”
and (c) the Eurodollar Rate plus 1.00%; provided, that, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement The Lender’s prime rate is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.
Base Rate Loan:A Loan bearing interest based on the Base Rate.Breakage Costs:Any
loss, cost or expense incurred by the Lender (including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by the Lender to maintain the relevant Eurodollar Rate Loan or
from fees payable to terminate the deposits from which such funds were obtained)
as a result of (i) any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (ii) any failure by the Borrower (for a reason other than the
failure of the Lender to make the Term Loan when all conditions to making such
Term Loan have been met by the Borrower in accordance with the terms hereof) to
prepay, borrow, continue or convert any Eurodollar Rate Loan on a date or in the
amount notified by the Borrower. The certificate of the Lender as to its costs
of funds, losses and expenses incurred shall be conclusive absent manifest
error.

- 2 –



--------------------------------------------------------------------------------




Business Day:Any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York or the state where the Lender’s lending office
is located and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.Closing DateApril 1, 2020.Covered Entity:
Has the meaning set forth in Paragraph 7(b). Default:Any event or condition that
constitutes an Event of Default or that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.Delayed Draw Funding
Date:The funding date of the Term Loan.Dollar or $:The lawful currency of the
United States of America.Environmental Laws:Any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.Environmental Liability:Any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.Eurodollar Rate:
(a)For any Interest Period with respect to any Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Lender (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing quotations as may be designated by the Lender from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and





- 3 –



--------------------------------------------------------------------------------




(b) For any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m. London time on
such date of determination for U.S. Dollar deposits with a term of one month
commencing that day(b) ;
provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender; provided, further that if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
Eurodollar Rate Loan:A Loan bearing interest based on the Eurodollar Rate.Event
of Default:Has the meaning set forth in Paragraph 5.Federal Funds Rate:For any
day, the rate per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such
day on such transactions as determined by the Lender; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.Hazardous Materials:All explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.Incorporated Agreement:The Credit Agreement,
dated as of July 20, 2017, as amended by the First Amendment to Credit Agreement
dated as of February 14, 2020, among the Borrower, each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Unless otherwise specified herein, all references to the
Incorporated Agreement shall mean the Incorporated Agreement as in effect on the
date hereof, without giving effect to any amendment, supplement or other
modification thereto or thereof after the date hereof.

- 4 –



--------------------------------------------------------------------------------




Indemnitee:Has the meaning set forth in Paragraph 7(f).Interest Period:
For each Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by the Borrower in its notice to the
Lender; provided that:


(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;
(b)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date.
Loan Documents:This Agreement, the promissory note and fee letter, if any,
delivered in connection with this Agreement.Maturity Date:March 31, 2021;
provided, however, if by 12:00 p.m. Eastern on May 17, 2020, the Borrower has
not provided evidence to the Lender that the maturity date of the Borrower's
364-Day Term Loan Facility with Wells Fargo Bank, National Association pursuant
to the agreement dated May 17, 2019 has been extended for a period of at least
364 days, the Maturity Date shall be deemed to occur at 12:01 p.m. Eastern on
May 17, 2020. Moody’s:Moody’s Investors Service, Inc. and any successor
thereto.Person:Any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.Responsible Officer:The chief executive officer, president,
chief financial officer or treasurer of the Borrower and, solely for purposes of
notices given pursuant to Paragraph 1, any other officer of employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Lender or any other officer or employee of the Borrower designated in or
pursuant to an agreement between the Borrower and the Lender. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

- 5 –



--------------------------------------------------------------------------------




S&P:S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.Swap Contract:
(a) Any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Subsidiary:With respect to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” refer to a Subsidiary or Subsidiaries of the
Borrower.


- 6 –



--------------------------------------------------------------------------------

EXHIBIT B
FORM OF PROMISSORY NOTE
$100,000,000   April 1, 2020
FOR VALUE RECEIVED, the undersigned, SONOCO PRODUCTS COMPANY, a South Carolina
corporation (the “Borrower”), hereby promises to pay to the order of U.S. BANK,
NATIONAL ASSOCIATION (the “Lender”) the principal sum of ONE HUNDRED MILLION
DOLLARS ($100,000,000) or, if less, the aggregate unpaid principal amount of all
Term Loans made by the Lender to the Borrower pursuant to the letter agreement,
dated as of even date herewith (such letter agreement, as it may be amended,
restated, extended, supplemented or otherwise modified from time to time, being
hereinafter called the “Agreement”), between the Borrower and the Lender, on the
Maturity Date. The Borrower further promises to pay interest on the unpaid
principal amount of the Term Loans evidenced hereby from time to time at the
rates, on the dates, and otherwise as provided in the Agreement.


The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Term Loans
and payments thereon; provided, however, that any failure to record any Term
Loan or payment thereon or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower to pay any amount owing with respect to
the Term Loans.


This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Term Loans evidenced hereby
upon the happening of certain stated events and also for prepayments on account
of principal of the Term Loans prior to the maturity thereof upon the terms and
conditions therein specified.


Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note shall be governed by,
and construed in accordance with, the laws of the State of New York.


SONOCO PRODUCTS COMPANY






By:  _____________________________
Name:
Title:












--------------------------------------------------------------------------------

EXHIBIT C


Date: ____, 20__


FORM OF LOAN NOTICE


To: U.S. Bank, National Association
Commercial Customer Service
Telephone: 800-377-3053
Fax: 866-206-4145
Email: CCSCincinati1@usbank.com


Ladies and Gentlemen:


Reference is made to that certain letter agreement, dated as of April 1, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and between SONOCO PRODUCTS COMPANY, a South Carolina
corporation (the “Borrower”), and U.S. BANK, NATIONAL ASSOCIATION, as Lender.


The undersigned hereby requests (select one):



The borrowing of the Term LoanA conversion of the Term LoanA continuation of the
Term Loan



1. On ______________________________________ (a Business Day) (the “Credit
Extension Date”).


2. In the amount of $__________________________.



3. Comprised ofBase Rate LoansEurodollar Rate Loans



4. For Eurodollar Rate Loans: with an Interest Period of ____ months.


The Borrower hereby represents and warrants that the conditions specified in
[Paragraph 2(a) and][1] Paragraph 2(b) of the Agreement shall be satisfied on
and as of the date of the Credit Extension Date.




1Paragraph 2(a) to be included for the initial borrowing; only Paragraph 2(b)
need be reference for continuations and conversions





:





2

--------------------------------------------------------------------------------







Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





SONOCO PRODUCTS COMPANY,a South Carolina corporationBy:
___________________________Name:Title



3